Exhibit 10.4

 

August 20, 2018

 

Ms. Nicola Shannon

3 Laird Road

Medford, MA

02155

 

Dear Nikki:

 

It is my pleasure to extend the following offer of employment to you on behalf
of NeuroBo Pharmaceuticals, Inc.  This offer is contingent upon our receipt of
positive reference checks and our lawful pre-employment checks, which will
government required identity checks.  By signing below, you agree to execute any
necessary consents to perform such checks.

 

Title: VP of Clinical Operations.  This position is a full-time position and is
classified as “exempt” for purposes of the wage and hour laws.  Therefore, your
salary is intended to cover all hours worked and you are not entitled to
overtime pay for hours worked over forty (40) in a workweek or overtime as
otherwise mandated by applicable state law.  We will review opportunities for
advancement and promotion annually.

 

Reporting Relationship:  The position will report to the Chief Medical Officer

 

Base Salary:  Your compensation will be paid bi-weekly each month.  The
bi-weekly amount will be $10,192.31, which is equivalent to $265,000 on an
annual basis, and subject to deductions for taxes and other withholdings as
required by law or the policies of the company.

 

Bonus Potential:  The company has discretion to award you a bonus of up to 25%
of your then-current annual base salary.  The actual amount of such bonus, if
any, being determined by the Company in its sole discretion.  The company may
take into consideration its assessment of your performance and that of the
Company against goals established by the Board.  Any bonus awarded during this
calendar year would be prorated.  Additional details regarding bonuses will be
provided to you upon commencing employment.

 

Confidentiality Agreement:  Our standard confidentiality agreement must be
signed prior to your start date.

 

--------------------------------------------------------------------------------



 

Company Policies and Benefits:  During your employment, you will be subject to
all of the policies, rules and regulations applicable to employees of the
company, as they currently exist and subject to any future modifications in the
company’s discretion.  Consistent with the company’s practices and in accordance
with the terms of applicable benefit plans, your will benefits include:

 

·                  Benefits:  The company is in the process of developing and
implementing competitive medical, life, disability and dental insurance
coverages, based on a to be developed company policy and the applicable plan
documents.  Eligibility for other benefits, including the 401(k) will generally
take place pursuant to a new company policy.  Employee contribution to payment
for benefit plans is determined annually.  Until the new company policy and
coverages are in place, we will reimburse 100% of your current COBRA medical and
dental premiums.

 

·                  Stock Options:  The company expects to implement a stock
option plan in the future.  No stock options are currently available at this
time.

 

·                  Paid Time Off:  The company is in the process of developing
its paid time off policy.  We anticipate that our policy will provide for the
equivalent of three to four weeks of paid time off on an annual basis, in
accordance with the new policy.

 

Start Date:  August 20, 2018

 

Your employment with NeuroBo Pharmaceuticals, Inc. is at-will and either party
can terminate the relationship at any time with or without cause and with or
without notice.  This offer letter is merely a summary of the principal terms of
our employment offer and is not a contract of employment for any definite period
of time.  This letter supersedes any prior or subsequent oral or written
representations regarding the terms of potential employment with the company.

 

If you are in agreement with the above outline, please sign below.  This offer
is in effect until Wednesday, August 23, 2018.  Please contact me if you have
any questions.

 

Signatures:

 

NeuroBo Pharmaceuticals, Inc.

 

 

 

 

 

By: John L. Brooks III

 

Date: 08/20/18

 

 

 

 

 

Nicola Shannon

 

 

 

Date:

 

 

--------------------------------------------------------------------------------